Title: General Orders, 31 March 1783
From: Washington, George
To: 


                        
                            
                            Head Quarters Newburgh March 31 1783
                            Parole Gratitude
                            Countersigns Harmony Industry
                        
                        For the day tomorrow Major Trescot
                        B.Q.M. York Brigade
                        For duty the 7th Massachusetts regiment.
                        Seven men including two of the best Masons and one Carpinter are to be sent from each Brigade to the New
                            building tomorrow morning 8 o’clock to continue as long as wanted.
                        The Commanding officer on the Lines will order one company to relieve the Detachment from Hazens regt at the
                            Blockhouse of Dobbs ferry. The officer commanding the Company posted at the block house will take his orders from
                            Lieutenant Colonel Smith.
                        Colonel H. Jackson is appointed President Majors Fish, and Rice with two Captains from the Jersey—one from
                            the York—two from the first– three from the Second and two from the third Massachusetts Brigades members of a General
                            courtmartial to assemble at the Newbuilding tomorrow morning ten o’clock, for the Trial of such persons as shall be
                            brought before them.
                        The Commander in Chief, accepts and confirms the following Report.
                        The Board appointed by the orders of Brigadier General Putnam the 23d instant to review and determine the
                            relative rank of Captains Sylvanus Smith and Burnham of the Massachusetts Line and such others as are connected with them
                            in the decision have attended that duty and as there unanimous opinion, Report.
                        That Captain Burnam ought to take rank of Captain Smith— That as it appears to the board that Captain Smith
                            received his appointment as Captain sometime in the month of February 1777 and as by a Resolve of Congress of the first of
                            April the same year, no officer can take rank by virtue of an antedated Commission it is their further unanimous opinion,
                            that Captain Smith ought to rank in the Line of Massachusetts Captains, next immediately preceding Captain Dix, and after
                            Captain Marshall, as the arrangement of Captains now stand.
                        The Inspection and Muster of the Troops of this Cantonment and the Garrison of Westpoint for the month of
                            march will take place on the following days vizt. The Jersey Brigade on the 7th of April

                        
                            
                                
                                
                                 
                                York
                                 
                                do
                                 
                                8th
                            
                            
                                
                                3d
                                
                                Massachusetts
                                
                                
                                
                                9th
                            
                            
                                
                                1
                                
                                do
                                
                                
                                
                                10th
                            
                            
                                
                                2
                                
                                do
                                
                                
                                
                                11th
                            
                            
                                
                                1
                                
                                Connectt
                                
                                regt & Cranes Arty
                                
                                14th
                            
                            
                                
                                3d
                                
                                do
                                
                                Lambs Arty Invalids &ca
                                
                                15th
                            
                            
                                
                                2d
                                
                                Connectt
                                
                                regt
                                
                                16th.
                            
                        

                    